              Case 4:19-po-26064-JR Document 1 Filed 04/09/19 Page 1 of 3

                                    UNITED STATES DISTRICT COURT
                                         DISTRICT OF ARIZONA

United States of America                                               CRIMINAL COMPLAINT
                                                                       CASE: 19-26064MP
vs.                                                                    Citizenship: MEXICO

Oner Torres-Quintero

 
   I state that I am a Border Patrol Agent and that this complaint is based on the following facts:
On or about April 07, 2019, at or near Naco, Arizona, in the District of Arizona, Oner TORRES-Quintero, an alien,
did unlawfully enter the United States of America from Mexico, at a time and place other than as designated by
immigration officials of the United States of America, in violation of Title 8, United States Code, Section 1325 (a)
(1), a petty misdemeanor.


    On or about April 07, 2019, agents found Oner TORRES-Quintero in the United States of America at or near
Naco, Arizona without the proper immigration documents. Furthermore, Oner TORRES-Quintero admitted to
illegally entering the United States of America from Mexico on or about April 07, 2019, at or near Naco, Arizona at
a time and place other than designated by immigration officials.


                                                           at Tucson, Arizona
File Date: 04/09/2019




 


                                                                    Andrew Carpenter, Border Patrol Agent




Sworn to before me and subscribed in my presence,

 


Date signed: 04/09/2019



                                                                            Jacqueline M. Rateau
                                                                              Magistrate Judge

 
              Case 4:19-po-26064-JR Document 1 Filed 04/09/19 Page 2 of 3




                               UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA, TUCSON DIVISION



    United States of America                                          CASE: 19-26064MP

    vs.

    Oner Torres-Quintero
     
                   JUDGMENT IN A CRIMINAL CASE (For A Petty Offense)


    The Defendant, Oner Torres-Quintero, was represented by counsel, David Alvarez (CJA).

 
    The defendant pled guilty to the Complaint on 04/09/2019. Accordingly, the defendant is adjudged
    guilty of the following offense(s):

    Title & Section                      Nature of Offense            Date of Offense

                                                                       
    8 U.S.C. 1325(a)(1)                  Illegal Entry                04/07/2019


    As pronounced on 04/09/2019, the defendant is hereby committed to the custody of the United States
    Bureau of Prisons for a term of TIME SERVED. The sentence is imposed pursuant to the Sentencing
    Reform Act of 1984.

 
    The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C.
    § 3573 because reasonable efforts to collect this assessment are not likely to be effective.
 
    The fine is waived because of the defendant's inability to pay.

 
    Signed on Tuesday, April 09, 2019.



     


                                                         Jacqueline M. Rateau

                                                         Magistrate Judge

    Arresting Agency: TCA
                    Case 4:19-po-26064-JR Document 1 Filed 04/09/19 Page 3 of 3

UNITED STATES DISTRICT COURT                          JUDGE'S MINUTES
DISTRICT OF ARIZONA - TUCSON


Date: 04/09/2019              Case Number: 19-26064MP

USA vs. Oner Torres-Quintero
Magistrate Judge: JACQUELINE M. RATEAU             Judge AO Code: 70BN
ASSIGNED U.S. Attorney: Christopher Lewis
INTERPRETER REQ'D: Leilanie Solis, Spanish
Attorney for Defendant: David Alvarez (CJA)
 


PROCEEDINGS: [X] INITIAL APPEARANCE/CHANGE OF PLEA/SENTENCE
DEFENDANT: [X] PRESENT [X] CUSTODY
 


[X]   Defendant states true name to be Same
[X]   Petty Offense     [X] Date of Arrest: 04/07/2019
[X]   Arr/Plea of Guilty entered as to the Complaint.
[X]   Court accepts defendant's plea and finds plea to be freely and voluntarily given.
[X]   Defendant waives preparation of the presentence report.
 


SENTENCING: Defendant committed to [X] Bureau of Prisons for a period of
TIME SERVED
 


[X] Imposition of Special Assessment is waived by the USA.
[X] Defendant advised of appeal rights.
[ ] Waiver of right to appeal explained.
          
OTHER:          David Alvarez (CJA) is appointed as attorney of record for defendant.



 
                                                 Recorded by Courtsmart   COP: 1
 
                                                 BY: Amanda Smith         Sent: 0
 
                                                       Deputy Clerk       IA: 0
 
                                                       Start: 1:34 PM Stop: 2:52 PM
